Citation Nr: 1528272	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-20 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease (COPD) and asbestos lung disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned at a Travel Board hearing at the RO in May 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

The issues of service connection for PTSD and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic respiratory disorder including COPD and asbestos lung disease was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.



CONCLUSION OF LAW

A chronic respiratory disease, including COPD and asbestos lung disease, was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by March, April and June 2009 letters of the evidence and information necessary to substantiate his claim and the responsibilities of the Veteran and VA in obtaining such evidence.  The letters specifically included the contention of asbestos exposure.  Notice was thus provided prior to the July 2009 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, VA treatment records and Social Security Administration disability claim information with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or other relevant medical records exist.  

The duty to assist includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a February 2012 VA examination for the issue on appeal.  The examination is thorough and the relevant information has been provided by the examiner, accompanied by adequate rationale.  As a result, the Board finds that VA has complied with its duty to assist in terms of providing an examination.

The Board is aware of the evidentiary requirements in developing claims for VA compensation for respiratory disease based on asbestos exposure.  As noted in the Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual, M21-1, part VI, paragraph 7.21 (October 3, 1997); and the Court decisions in Ennis v. Brown, 4 Vet. App. 523, 527 (1993); and McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the M21-1 provides that when considering claims for VA compensation due to asbestos exposure, VA must determine whether military records demonstrate evidence of asbestos exposure in service (M21-1, Part III, par. 5.13(b); M21-1, Part VI, par. 7.21(d)(1)); determine whether there was pre-service and/or post-service evidence of occupational or other asbestos exposure; and determine if there was a relationship between asbestos exposure and the currently claimed disease, keeping in mind the latency and exposure information found at M21-1, Part III, par. 5.13(a) (M21-1, Part VI, par. 7.21(d)(1)).  In this regard, appropriate asbestos development was undertaken in December 2010 following the Veteran's response to the VA's asbestos related letters.  Moreover, a VA medical opinion of June 2012 specifically addresses the likelihood of a relationship between any of the Veteran's respiratory diagnoses and presumed asbestos exposure.  No further development in this regard is warranted.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to service connection for his claimed condition.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for respiratory disorder characterized as COPD and asbestos lung disease

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to asbestos.  38 C.F.R. §§ 3.307 , 3.309 (2014).  Rather, service connection based on exposure may be established only if a current disability is shown by the evidence to be related to the exposure during service.

The Veteran states that he was exposed to asbestos in the course of his duties as an electrician and generally onboard ship, in aircraft and old aircraft hangars, and also as a result of living in substandard housing which was hit by a hurricane in 1970-1971.  The Board finds the Veteran's assertions that he was thus exposed to be plausible for purposes of this decision.  

Service treatment records do not contain a diagnosis of, or treatment for, lung disease or COPD.  

The record reflects that the Veteran has a diagnosis of COPD/nocturnal dyspnea, which was diagnosed in approximately September 2009 by a VA physician and respiratory therapist.  Also, a noted August 1999 X-ray reflected minimal hold linear parenchymal fibrosis within the right middle lobe.  Conversely, a high resolution CT scan of March 2009 ruled out pulmonary fibrosis seen in asbestosis.  A February 2010 treatment record at the chest clinic shows that the Veteran's dyspnea is likely secondary to obstructive sleep apnea and he was stable for a pulmonary nodule, with a remote history of asbestos exposure.  

A report of February 2012 VA examination and disability benefits questionnaire reflect that the examiner reviewed the claims folder, examined the Veteran and performed appropriate diagnostic testing.  The examiner opined that the claimed lung condition was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was:

[The Veteran] does not have COPD.  This was ruled out on the Spirograms.  He does not have asbestosis.  He had a high resolution CT scan of the chest 3-18-09 that ruled out pulmonary fibrosis seen in asbestosis.  He has been evaluated by Cardiology and Pulmonary medicine.  His dyspnea is thought to be secondary to sleep apnea.  He could not tolerate CPAP so he is using oxygen at this time.  Since this [Veteran] does not have COPD it is not at least as likely as not that COPD is caused by exposure to asbestos that occurred during his service as an electrician.  

The favorable evidence of a link between an in-service injury and the Veteran's COPD or asbestos lung disease consists solely of the Veteran's current assertions.  The Board notes that the Veteran, while entirely competent to report his symptoms, has presented no probative clinical evidence of a nexus between any current COPD or asbestos lung disease and his military service.  The Veteran was not diagnosed with COPD or asbestos lung disease while in service, and the preponderance of the medical evidence of records is against a finding that (1) there is current COPD or asbestos lung disease or (2) a relationship between any current lung disease and service, to include exposure to asbestos during service. 

The Board finds that the Veteran as a lay person is not competent to diagnose current COPD or asbestos lung disease nor to associate any of his claimed symptoms of COPD or asbestosis lung disease to asbestos exposure while in service.  He is not competent to opine on matters such as the etiology of COPD or asbestosis lung disease.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions with regard to current COPD or asbestos lung disease, as well as a medical nexus between any current lung disease and his military service, to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of current disability or a medical nexus. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, they are not applicable here as the Veteran's does not have a current diagnosis of any relevant chronic disease.  The February 2012 VA examination definitively establishes that he does not have a current chronic lung disease.  

In summary, while there is some favorable evidence, primarily the Veteran's lay statements, the Board has placed greater probative weight on the 2012 VA examination report, rendered by a medical provider as opposed to a layperson, that does not establish an etiological link between current any COPD or asbestos lung disease and active military service to include asbestos exposure therein.  The medical opinion outweighs the Veteran's lay contentions.  The evidence of record does not contain reliable evidence which relates a relevant current disability to any injury or disease in service.  As a result, service connection is not warranted. 


ORDER

Service connection for a respiratory disorder to include COPD and asbestos lung disease is denied.


REMAND

The Veteran has multiple diagnoses of PTSD from VA providers based on his reported but unverified stressor.  His claim has been denied because his stressor has not been verified, and his service personnel records are negative for evidence of combat or any service in Vietnam.  He urges that although he served as an electrician, he was an excellent shot and he volunteered to go on a secret mission into Vietnam.  During the mission, he claims he killed an enemy combatant on orders of his superior.  He states he landed in Laos and went on foot to Vietnam to reach his target.  He is now haunted by this, and the incident has been cited as the stressor supporting his PTSD.  

A July 2011 memorandum from the Joint Services Records Research Center (JSRRC) coordinator reflects that information provided by the Veteran to describe the stressful events was insufficient to send to U.S. Army and JSRRC or Marine Corps or National Archives and Records Administration.  

At his June 2013 hearing before the undersigned, the Veteran provided detailed information regarding his stressor.  He stated he went into North Vietnam on foot through Laos in 1965 with a group of Marines.  He reportedly traversed about 60 to70 kilometers into North Vietnam from Laos, about 40 kilometers of which were through Laos.  He recalls that they landed on Landing Strip 21 in Laos.  He split off from the group and was with a corporal.  He was told he had to eliminate a specific person.  It was sometime towards the end of September 1965 or early October 1965.  He hid in the bush for days and then eliminated the target.  After that, they were pursued as they left the area.  They had to hide and the enemy drew near, but somehow were not caught.  They met back up with the rest of their party that had been on a different mission.  There were about 10 people total who flew back from Laos.  The mission took about 3 weeks to a month.  He reports they also had to eliminate a village full of people.  Following the mission, he was debriefed by officers and told not to tell anyone.  

Also at the hearing, he submitted additional information including pictures of himself in Japan and Alaska.  He also sent a "Laos Airfield and Lima Site Information Lima Site List" in which he highlighted a landing strip, Pha Peung.  He said he went to this airstrip when he was sent to Laos and walked into Vietnam to perform his top secret mission.  

Given the additional information that has come to light during the Board hearing, an additional attempt to verify the stressor should be made.  

As for the back disability, the Veteran has a current diagnosis of degenerative disc disease and was found disabled by SSA in June 2007 based on this disability in conjunction with hypertension.  The Veteran's testimony before the undersigned specifically sets forth circumstances of his low back injury that he believes link it to service.  While there is annotation of thoracic back strain in March 1970, the Veteran provided what he considered to be key details in his testimony.  He stated that he had to lift and work on an alternator weighing 110 pounds and he injured his back doing this.  He reportedly sought treatment for the back injury from chiropractor Dr. Herbert Barbi within a year of service separation.  He stated he 'could not find any records' from Dr. Barbi and noted the chiropractor was deceased.  It does not appear that VA has made an attempt to obtain these records.  Under the circumstances, the Board finds that an attempt should be made to obtain the records from Dr. Barbi in order to comply with VA's duty to assist.  See 38 C.F.R. § 3.159 (c) (1) (2014).  Should such records be obtained, an additional opinion should be sought from a VA examiner as to the issue of a relationship between the current low back disability and service.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt further verification of the Veteran's alleged stressor with JSRRC and any other appropriate source; request that verification be attempted using the Veteran's unit, additional information about the alleged mission and the dates provided by the Veteran.  

2.  After obtaining a release of information form, take all appropriate action to procure records of post-service treatment that the Veteran has received for the low back, to include treatment from chiropractor Dr. Herbert Barbi within a year of service separation.  See 38 C.F.R. § 3.159 (c) (1) (2014).  

3.  Should any records of treatment for the low back be located, return the claim to the VA examiner who rendered the February 2012 medical opinion with regard to the low back, or a suitable substitute.  The examiner should provide an addendum addressing, in light of the totality of the evidence, whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed low back disability is related to the Veteran's naval service.  A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

4.  Undertake any additional development it determines to be warranted. 

5.  Then, readjudicate the issues on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


